UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

US. DISTRICT COURT- ND. OF NY.
[LED

 

JAN 07 2020

 

 

 

 

JOSEPH KRONGOLD AND
SAMANTHA KRONGOLD,

Plaintiffs,
VS.
IRELOCATION SYSTEM and THE
TRAVELERS HOME AND MARINE
INSURANCE COMPANY,

Defendants.

AT ocLocx

—_

John M. Domurad, Clerk - Utica

 

 

 

PARTIAL STIPULATION OF
DISMISSAL

Civil Action No.:
1:19-CV-00658-DNH-ATB

 

IT IS HEREBY STIPULATED AND AGREED, by and between undersigned counsel for

all parties, that whereas no party hereto is an infant or incompetent, all claims asserted by plaintiffs

JOSEPH KRONGOLD AND SAMANTHA KRONGOLD as against RELOCATION SYSTEM

only, are hereby dismissed with prejudice, and without costs to any party, pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(ii).

Dated: Rochester, New York
January 2, 2020

United States Di
Dated:
0 \/ o7/goagiea NY

 

WARD GREENBERG HELLER & REIDY LLP

By: /s Scott R. Jennette
Scott R. Jennette
Attorneys for Defendant iRelocation System
1800 Bausch & Lomb Place
Rochester, New York 14604
Tel.: (585) 454-0700
Email: sjennette@wardgreenberg.com
wleinen(@wardgreenberg.com

 

MERLIN LAW GROUP, P.A.

By: !s Paul LaSalle
Paul La Salle, Esq.

Attorneys for Plaintiffs

125 Half Mile Road, Suite 201

Red Bank, New Jersey 07701
Tel.: (732) 704-4647
Email: plasalle@merlinlawgroup.com

KEANE AND ASSOCIATES

By: s/ Meg R. Reid
Meg R. Reid, Esq.

Attorneys for Defendant The Travelers Home
and Marine Insurance Company

P.O. Box 2996

Hartford, Connecticut 06104-2996

Tel.: (860) 954-9452

Email: mrreid@travelers.com

 
